Citation Nr: 0023628	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-01 465	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved disability pension benefits in the amount of $2,764. 

(The issue of entitlement to special monthly pension, Docket 
No. 99-06 208A, is the subject of a separate Board decision.) 

REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
December 1970.

This matter arises from an August 1998 administrative 
decision from the Little Rock, Arkansas Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) which denied the 
veteran's request for waiver of a debt.  The veteran 
relocated during the pending appeal and his file was 
transferred to Cleveland, Ohio.


FINDINGS OF FACT

1.  By rating decision in June 1993, the veteran was awarded 
improved disability pension benefits effective from October 
1992. 

2.  In December 1997, the veteran submitted a request for aid 
and attendance benefits based upon his admission to a nursing 
home.

3.  The VA granted his request and provided an increased 
monthly pension in the form of aid and attendance due to 
increased medical expenses and admission to a nursing home. 

4.  In February 1998, the veteran left the nursing home and 
failed to notify the VA of his change in circumstances.  

5.  The veteran continued to receive VA improved pension 
benefits in an amount that included aid and attendance based 
upon nursing home expenses; as a result of this action, an 
overpayment in the calculated amount of $2,764 was created.

6.  The creation of the overpayment of $2,764 was not due to 
fraud, misrepresentation, or bad faith by the veteran, but he 
was at fault in the creation of the overpayment.

7.  The veteran's monthly income from VA pension and SSA 
disability totals $954 with monthly expenses of $745, leaving 
a surplus of $208. 

8.  Recovery of the overpayment of $2,764 would not create 
undue hardship for the veteran, nor deprive him of the basic 
necessities of life.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $2,764 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the veteran was awarded 
non-service-connected pension benefits effective October, 
1992, based upon his report of unemployability and limited 
income from Social Security Administration (SSA) disability 
benefits.  Information furnished to the veteran at the time 
of his award included instructions to notify the VA 
immediately if there was any change in his income.  In June 
1995 he was notified by the VA of an overpayment in pension 
due to a delay in reporting a change of dependents.  He 
requested a waiver of the debt that was created, and the 
waiver was granted in July 1995. 

In December 1997, the veteran was admitted to a VA nursing 
home and requested additional compensation in the form of aid 
and attendance.  His request was granted and he was advised 
of the increased rate of compensation in February 1998.  The 
VA letter notified the veteran that his increased medical 
expenses were used to reduce his countable income and that 
the aid and attendance was based upon his nursing home 
admission.  He was again instructed to notify the VA of any 
change in circumstances, in particular, he was advised to 
tell the VA immediately if he left the nursing home because 
of his aid and attendance award. 
In March 1998, the VA was notified by the nursing home that 
the veteran was discharged AWOL on February 27, 1998.  In 
April 1998, the VA sent the veteran a letter advising him of 
a reduction of his pension benefits as he was no longer a 
patient in a nursing home.  He was also advised that if he 
continued to accept payments at the current rate, an 
overpayment could result, for which he would be responsible.  

In August 1998, the veteran submitted a request for waiver of 
the debt that was created by the overpayment of pension after 
he had left the nursing home.  He stated that he was unaware 
that continuing medical expenses were being used to reduce 
his countable income.  He submitted a Financial Status Report 
(FSR) showing a monthly net income of $1,386.80 with monthly 
expenses of $1,994.80, which included $840 a month for 
someone to stay with him.  

The COWC issued a decision in August 1998 denying the 
veteran's request for a waiver of the debt.  The COWC found 
no evidence of fraud, misrepresentation, or bad faith on the 
veteran's part in creation of the indebtedness and considered 
a waiver on the basis of whether collection of the 
overpayment would be against equity and good conscience.  The 
COWC determined that the veteran was unjustly enriched by the 
overpayment and that his monthly income exceeded his monthly 
expenses by $220.  The COWC found that it would not create 
undue hardship for the veteran to require repayment of the 
debt he owed to the VA.  The veteran disagreed with the 
COWC's finding and this appeal followed.  

The veteran has not questioned the validity of the 
overpayment, or that he was at fault in its creation other 
than to assert that he did not know that his medical expenses 
were used to reduce his countable income.  Nor is there any 
evidence to indicate fraud, misrepresentation or bad faith on 
the veteran's part in the creation of the debt.  Therefore, 
the sole question for consideration is whether recovery of 
the debt would be against the principles of equity and good 
conscience.  38 C.F.R. § 1.963(a).

The phrase, equity and good conscience, means arriving at a 
fair decision between the obligor and the Government.  The 
elements of equity and good conscience include consideration 
of the relative fault of the debtor; whether collection of 
the debt would create undue hardship and deprive the debtor 
of basic necessities; whether collection would defeat the 
purpose of the benefit; and whether failure to make 
restitution would result in unjust enrichment to the debtor.  
Cullen v. Brown,  5 Vet. App. 510, 511 (1993); 38 C.F.R. 
§ 1.965(a).  

In the instant case, the veteran contends that recovery of 
the overpayment would cause him undue hardship, and that he 
was unaware that his medical expenses were used to reduce his 
countable income.  While it may be true that the veteran did 
not understand that his medical expenses reduced his income, 
the record shows that he was clearly aware of the necessity 
to report a change in circumstances to the VA.  As noted 
previously, the veteran was overpaid pension benefits in 1995 
and was granted a waiver at that time.  He was notified at 
that time of the necessity of reporting changed 
circumstances.  Again in January 1998, when he was awarded 
the aid and attendance, he was clearly advised that the 
increased pension was based upon his admission to the nursing 
home and he should notify the VA "immediately" of his 
departure from the nursing home.  There is no evidence to 
show that the veteran was in any way incompetent or unable to 
understand the obligation to report to the VA any changes in 
his living arrangements.  Thus, in view of the clear notice 
furnished to the veteran that his increased pension was based 
upon his admission to a nursing home, and that he had an 
obligation to promptly report changes in circumstance, and 
specifically to report that he left the nursing home, the 
Board finds that he knew, or reasonably should have known, 
that his departure from the nursing home in February 1998 
would result in a significant change in his VA pension 
income.  There is no evidence of relative fault on the part 
of the VA, as the veteran was properly notified of his 
reporting responsibilities and information was requested of 
him as soon as the VA was alerted to his change of income. 

Notwithstanding the assignment of fault, the Board must still 
examine the elements of undue hardship and deprivation of 
basic necessities in reaching a determination of waiver.  The 
veteran reported in an August 1998 FSR that his monthly 
income was $1,386 with monthly expenses of $1,994.80, which 
included $840 a month for someone to stay with him.  However, 
the $840 a month was not an approved payment as the veteran 
had not been determined eligible for special monthly pension, 
and the expense was not considered valid.  Exclusion of this 
expense left the veteran with a $232 monthly surplus.  

In October 1998, the veteran appeared for an RO hearing and 
submitted a revised FSR reflecting an income of $954 monthly 
with expenses of $745 monthly.  The veteran testified that 
his VA pension had been reduced because of the overpayment 
resulting in less income.  He stated that he could not afford 
to repay the debt, although he had set up a payment plan with 
the VA.  He further testified that he no longer paid an 
assistant and the record reflected that child support 
payments were deducted from his SSA benefits prior to 
disbursement of the check.  His surplus income amounted to 
$208.  There were no debts noted other than the VA 
overpayment.  

The veteran testified that he would be rendered homeless if 
forced to repay his debt, yet his monthly rent was $280, his 
food $250 and his utilities were reported to be $172 a month.  
There was no evidence to show that the veteran was unable to 
meet his daily needs with the reported income.  Therefore, 
under the particular circumstances of this case, the Board is 
unable to find that recovery of the overpayment would deprive 
the veteran of basic necessities.  

Moreover, it should be stressed that failure to require 
restitution would result in unfair gain and unjust enrichment 
to him since he received VA benefits to which he was not 
entitled.  Therefore, in balancing the various equities 
involved in this particular case, the Board concludes that a 
recovery of the overpayment in question would not be against 
the principles of equity and good conscience.   



ORDER

Entitlement to a waiver of the recovery of an overpayment of 
improved disability pension benefits in the amount of $2,764 
is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

